DETAILED ACTION

1.	The Office Action is in response to amendment filed on 05/18/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/853380 filed on 03/29/2013.
Priority #			 Filling Data			 Country
2012-099505			April 25, 2012			  Japan
        
Status of Claims
4.	The amendment filed on 05/18/2022,  Claims 28, 32, 37 have been amended;  claims 39-42 added; claims 1-27 cancelled; Claims 28-42 are pending.

Allowable Subject Matter
5. 	Claims 28-42 are allowed. 

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 05/18/2022 overcome the 103 rejection in the non-final rejection 03/02/2022.
	2).   “processing unit” in claims 28, 38, corresponding to component 104/105 in fig. 1 and paragraph 0038, which is part of the in-vehicle camera and combination of software/hardware;
	       “output unit” in claim 28 corresponding to component 106 in fig. 1 and paragraph 0038, which is part of the in-vehicle camera and mix between software/hardware.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to design an in-vehicle camera system with a processing unit to add header to image data; to receive sequential frames of image at first; and if the frame is from a first category, it process it with priority; then process second category of frames by identifying a cutout area there; and finally, add header to the second category of frame that include coordinate of the cutout area; such unique design is allowable.
The prior arts (Yanagita et al. (US 20110298917) and in view of Bengtsson et al. (US 20070019072))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Yanagita and Bengtsson to achieve the same invention as claimed in the instant claim.
Claims 29-42 would be allowable because they depend on claim 28.
. 
7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423